Citation Nr: 0209445	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-43 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a rating in excess of 10 percent 
for anxiety reaction.  The veteran subsequently appealed that 
issue.

The record reflects that, in a series of subsequent rating 
decisions, the disability rating assigned for the veteran's 
anxiety disorder was eventually increased to 50 percent.  In 
addition, the veteran's service-connected psychiatric 
disorder was recharacterized by the RO as anxiety disorder 
with PTSD features, and, eventually, as just PTSD.  

In a December 1995 rating decision, the RO denied entitlement 
to a TDIU.  Thereafter, in a March 1999 rating decision, the 
RO again denied entitlement to a TDIU.  Shortly thereafter, 
the veteran expressed disagreement as to that issue.  In July 
1999, the RO issued a Statement of the Case, and the veteran 
then responded by submitting a timely Substantive Appeal (VA 
Form 9). 

In a January 2001 decision, the Board granted an increased 
evaluation, 70 percent, for the veteran's service-connected 
PTSD (formerly characterized as anxiety disorder).  The Board 
also denied entitlement to a TDIU.  In that decision, the 
Board also denied a claim of entitlement to a benefits under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
bilateral shoulder impingement.  The veteran subsequently 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court). 

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
joint motion, requesting that the Court vacate that portion 
of Board's January 2001 decision, which denied entitlement to 
a rating in excess of 70 percent for PTSD and entitlement to 
a TDIU, and remanded those issues for readjudication.  In 
February 2002, the Court granted the joint motion, vacated 
the Board's January 2001 decision pursuant thereto, and 
remanded the case to the Board.  The appeal as to the 
remaining issue of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for right shoulder impingement was 
dismissed.

The case has been returned to the Board for further appellate 
review consistent with the Court's order. 


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to the issue of whether the veteran is 
demonstrably unable to obtain or retain employment due to his 
PTSD.


CONCLUSIONS OF LAW

1.  Giving the appellant the benefit of the doubt, the 
schedular criteria for a 100 percent evaluation for PTSD are 
met.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The veteran's claim for a TDIU based on the impact of his 
service-connected disabilities is rendered moot by the 
assignment of a total (100 percent) schedular rating for 
PTSD.  38 C.F.R. §§ 3.340, 4.16(a) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran
s service medical records show that, in April 1944, he 
sustained a shell fragment wound to the left anterior chest.  
After surgery, which included that the removal of a foreign 
body from the right anterior chest, he was returned to duty.  
Shortly thereafter, on July 12th, he returned to the hospital 
after complaining of shortness of breath and constant pain.  
A consultation request dated on July 25th contains a finding 
that "[c]omplaints referable to [an] old chest wound [were] 
out of proportion to findings."  In a July 26th report, it 
was noted that the veteran probably had mild pulmonary 
contusion but that he suspected, from the history of the 
wound, that the pleura was not actually penetrated.  
Following an examination, it was determined that there was a 
large functional element present regardless of possible 
organic sequelae.  A hospital record dated on September 23rd 
reflects a final diagnosis of a moderate, chronic, 
psychoneurosis manifested by anxiety and vasomotor 
instability.  In October 1945, the veteran was discharged 
from service.

During a VA neuropsychiatric examination conducted in March 
1947, the veteran complained of chest pain aggravated by 
effort.  He indicated that, if he lifted anything too heavy, 
pain developed at the left side of his chest and extended 
superficially across the chest along the course of the shell 
fragment.  The veteran reported that, after service, he 
worked in a textile mill, but had trouble sleeping, became 
nervous, and had periods of restlessness and unexplained 
agitation.  Eventually, he quit working in the textile mill 
because his chest bothered him.  He reportedly bought a small 
farm, began working it, and felt better.  The examiner 
concluded that the veteran's attitude suggested complacence 
and that he probably had a mild form of anxiety hysteria.  
The examiner noted a diagnosis of anxiety hysteria, a 
psychoneurosis.  

In an April 1947 rating decision, service connection was 
established for anxiety hysteria and a noncompensable 
evaluation was assigned.  Throughout the following decade, 
the disability rating assigned for the veteran's psychiatric 
disorder was both increased and decreased at various times by 
the RO.  By December 1963, a 10 percent evaluation had been 
established.

During a December 1988 VA examination, the veteran reported 
that, since service, he had worked for about fifteen years 
for a textile company and more than twelve years for a 
pharmaceutical company.  In addition to regular employment, 
he stated that he had also operated a small livestock farm.  
The veteran reported that, since 1985, he had worked part 
time in a hardware store.  The examiner, after reviewing the 
claims file and the veteran's history, observed that the 
veteran seemed to have met the criteria for PTSD over the 
years.  He also noted that the veteran appeared to have been 
able to work and function normally most of the time in spite 
of symptoms of a psychiatric disorder.  The examiner noted 
that he currently demonstrated some normal impairment 
secondary to aging, e.g., his farm work had diminished, but 
that he still socialized normally.

In a September 1990 decision, the Board denied entitlement to 
an evaluation in excess of 10 percent for a service-connected 
anxiety disorder.  In that decision, the Board acknowledged 
that the veteran's psychiatric disorder had recently been 
diagnosed as PTSD by several medical care providers.  The 
Board concluded, however, that because the rating criteria 
used for both PTSD and generalized anxiety disorder were 
identical, the result would be the same regardless of how his 
psychiatric disorder was characterized.

In October 1990, a VA clinical psychologist, C.D., evaluated 
the veteran.  The psychologist noted that the veteran was a 
World War II combat veteran, and that he had a 10 percent 
evaluation.  He indicated that the veteran reported 
experiencing recurrent and intrusive distressing 
recollections of the war; recurrent distressing dreams of the 
event; efforts to avoid thoughts or feelings of the war; 
feeling detachment from others; efforts to avoid activities 
that arouse recollections of the trauma; difficulty falling 
asleep or staying asleep; exaggerated startle reaction; 
irritability and outbursts of anger; and difficulty 
concentrating.  The psychologist noted an assessment of 
anxiety reaction, "considerably impaired".  The 
psychologist explained that the veteran's reliability, 
flexibility, and efficiency levels were so reduced by 
psychoneurotic symptoms as to result in considerable 
industrial and social impairment.

Thereafter, in a January 1991 statement, the veteran's 
accredited representative asserted that the veteran was 
seeking an increased evaluation for his service-connected 
"anxiety/PTSD" on the basis that it had worsened in 
severity.

In a January 1991 VA clinical record, it was noted that the 
veteran had reported that the "[w]ar has me stirred up. It 
brings back too many memories."  He further reported that he 
was nervous and that he awoke with nightmares four or five 
times each night.  The examiner determined that the veteran 
had experienced an increase in his nightmares and flashbacks 
as a result of Operation Desert Storm, which was underway at 
that time.

In an April 1991 clinical record, C.D. noted that the veteran 
had reported an increase in his PTSD symptoms.  The 
psychologist indicated that he had treated and evaluated the 
veteran for six months, and that his psychiatric disability 
was "debilitating to a considerable degree."  (Underscoring 
in the original.)  C.D. then determined that the veteran's 
symptoms bordered on "considerable repudiation of reality 
with disturbed thoughts associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive behavior resulting in retreat from mature 
behavior".  The psychologist further determined that the 
veteran was isolated in his community and that he was 
demonstrably unable to obtain or retain employment.  Although 
the psychologist noted in his letter that he was planning to 
ask a VA psychiatrist to review this document and co-sign if 
he agreed, it does not appear that the letter was in fact co-
signed.  However, in a clinical record dated later that 
month, the VA psychiatrist, J.D., noted that he had reviewed 
the veteran's records and had "nothing further to add to 
C.D.'s statement at this time." 

During a personal hearing conducted in June 1991, the veteran 
testified that he did not sleep well.  He reported 
experiencing nightmares about four nights per week, after 
which he awoke sweating and had trouble getting back to 
sleep.  His representative noted that the veteran's condition 
had continued to grow much worse since 1990.  The veteran 
testified that he was able to make friends but that he was 
not able to keep them because they began to think he was 
crazy and always drifted away.  He reported that he avoided 
crowds, and preferred to be alone, although he did indicate 
that he attended church.  He stated that he had retired at 
age 62 because he could not hold down a job.  The veteran 
explained that he had changed jobs frequently, and that he 
argued with co-workers.  He noted, however, that he had never 
been fired.  He reported that he was often irritable and that 
he had verbally, but not physically, abused his wife.  

During the June 1991 hearing at the RO, the veteran's wife 
reported that the veteran sometimes became nervous and upset, 
and that he did not get along well with others.  She recalled 
one or two times when he told her of problems he had had with 
supervisors or co-workers.  She reported that he was still 
able to drive the car, but that she had to go with him if he 
had to drive very far so he would not get mixed up.  She 
stated that her husband's VA psychiatrist met with her and 
had advised her to lock up any guns they had in the house.

In an August 1991 decision, the Hearing Officer concluded 
that an increased evaluation, 30 percent, was warranted for 
the veteran's service-connected psychiatric disorder. 

In a December 1991 clinical record, C.D. noted that the 
veteran had experienced an increase in nightmares and 
memories due to the 50th anniversary of the beginning of 
World War II.  The psychologist noted an assessment of 
anxiety neurosis, considerable to severe.  In a June 1992 
clinical note, C.D. indicated that the veteran was 
experiencing severe industrial and social impairment.

In accordance with instructions set forth in a June 1992 
Board remand, the RO issued a letter to Dr. L., a private 
physician, requesting that he provide a copies of all 
treatment records pertaining to the veteran.  In a July 1992 
letter, the physician reported that the veteran had been 
referred to him by another physician in 1971.  He reported 
that he had been the veteran intermittently since then, and 
that he had a history of a shell fragment wound to the left 
chest and removal of a foreign body from the right chest, 
rapid heart beat; and chronic anxiety reaction manifested by 
nightmares and flashbacks.  With an August 1992 letter, Dr. 
L. enclosed what he described as "representative records", 
and indicated it would be impossible to submit every scrap of 
information on the veteran he had gathered or generated since 
1977.  Records he submitted showed diagnoses of  
cholelithiasis, essential hypertension, and hiatal hernia in 
August 1971, and surgery for a parathyroid adenoma in 1984.  
A 1987 record reflected no symptoms except for some 
intertrigo, and the doctor remarked that the veteran seemed 
to be doing better than he had in a long time. In March 1988, 
some dizziness was noted and attributed to postural vertigo.

In December 1992, the veteran underwent a VA psychiatric 
examination.  He reported that his sleep was interrupted 
three or four times each night and disturbed by nightmares 
three or four times each week.  He indicated that he was 
uncomfortable around people and bothered by loud noise, and 
that he had occasionally contemplated suicide.  The examiner 
noted that his treating psychologist, C.D., felt that the 
veteran was severely disabled by PTSD.  The examiner 
concluded that the veteran appeared anxious and moderately 
depressed and that, when he talked about his World War II 
experiences, his hand trembled and he began to cry.  The 
examiner noted an impression of moderate to severe PTSD.

In the January 1993 rating decision, the RO granted an 
increased evaluation, 50 percent, for the veteran's 
psychiatric disorder, which was characterized as "anxiety 
reaction (with some PTSD features)".

In a March 1994 clinical record, C.D. noted that the severity 
of the veteran's symptoms of anxiety or PTSD, including 
nightmares, poor sleep, irritability, anger, avoidance of 
others, and depression, had increased.  Subsequent clinical 
records show that he continued to report similar symptoms 
throughout 1994.  In a November 1994 clinical record, the 
C.D. determined that the combination of poor sleep, 
nightmares, intrusive thoughts, severe anxiety, and 
psychotropic medication, which he found all contributed to 
"cognitive clouding," made dependable comprehension 
impossible, and reduced attention span.  The psychologist 
determined that "the combination of Anxiety Neurosis (PTSD) 
and wounds make this combat veteran unemployable now or in 
the foreseeable future."  (Underscoring in the original.)

In an April 1995 VA clinical record, C.D. explained that, 
during the previous year, the veteran's symptoms have become 
even more pronounced.  The psychologist determined that he 
had become severely disabled and unemployable. 

In April 1995, the veteran underwent another VA psychiatric 
examination.  The examiner noted that information used for 
his report came from the veteran and a letter from C.D., his 
psychologist.  Upon examination, it was noted that the 
veteran was appropriately dressed, well developed, and well 
nourished, and that he spoke and related normally.  The 
examiner found that he was oriented, that his memory was 
good, that his thinking was neither concrete nor tangential, 
and that his affect was adequate and appropriate.  The 
examiner concluded that his mood reflected outward evidence 
of depression and his report of flashbacks represented 
evidence of auditory and visual hallucinations. The examiner 
noted an Axis I diagnosis of PTSD, which he described as 
being documented through the hospital records.  The examiner 
concluded that the veteran had significant social and 
vocational impairment.

In an August 1995 letter, C.D. essentially reiterated his 
belief that the veteran was totally and permanently disabled.  
He subsequently repeated this finding in a March 1996 letter.

In a separate March 1996 letter, the veteran's private 
physician, Dr. L., reported that he had intermittently 
treated the veteran since 1971.  He indicated that he first 
saw him for rapid heart action, which was treated with 
Inderal and resolved.  He also reportedly treated the veteran 
for essential hypertension, gouty arthritis, and chronic 
anxiety associated with flashbacks, nightmares, and 
difficulty sleeping.  It was noted that the veteran currently 
complained of significant anterior chest pain, with effort or 
even with breathing, that moved from the site of his chest 
wound to his shoulder.  The physician concluded that the 
veteran was totally and permanently disabled and could not be 
gainfully employed.

During an August 1996 VA psychiatric examination, the veteran 
reported that he had gout, hypertension, arthritis, and ulcer 
disease.  He also reported that he had an eighth grade 
education, that he had been married for 55 years, and that he 
had last worked as a mechanic's helper at a pharmaceutical 
company.  He stated that he left that employment in 1980 
because of anxiety and depression caused by memories of 
wartime experiences.  The veteran reported that he was having 
intrusive memories of being wounded, and that he had trouble 
sleeping.  He indicated that he also became irritable when 
bothered by the intrusive memories.  He said he could even 
"smell the dead people."  The examiner noted that the 
veteran appeared younger than his 77 years, and that he was 
cleanly groomed, had adequate eye contact, and displayed 
adequate rapport.  It was noted that he spoke quietly, at a 
normal rate, and exhibited no loosening of associations, 
tangentiality, or circumstantiality.  The examiner found that 
his affect was constricted and that his mood was "bad".  
The veteran reported that he had no current auditory, visual, 
gustatory, tactile, or olfactory hallucinations.  It was 
noted that there was no evidence of delusional thinking or of 
a formal thought disorder.  The examiner noted an assessment 
of PTSD.  The examiner reported that the veteran reported 
symptoms consistent with a diagnosis of PTSD from which he 
appeared to have become slightly more impaired over the 
years.

In an October 1996 VA clinical record, it was noted that the 
veteran was thinking of dying and that such thoughts reminded 
him of war, which in turn made him think of war almost 
hourly.  C.D. concluded that the veteran would damage himself 
or others if provoked and reiterated that he was unable to 
obtain and retain employment.

In February 1997, the veteran went to the VA outpatient 
clinic in order to obtain a statement from a psychiatrist 
regarding his condition.  The examining psychiatrist noted 
that the veteran had a number of physical problems, one of 
which was that he awoke one morning without vision in his 
left eye.  The doctor felt he might have had a hemorrhage of 
a retinal artery.  It was noted that the veteran had periods 
of panic-like anxiety associated with fear and increased 
heart rate.  His relationships with others were found to be 
impaired due to irritability and inflexibility.  It was also 
noted that he was unable to work, even before the eye 
problem, and that the prognosis for returning to the work 
force was poor since his symptoms worsened with age.  The 
psychiatrist noted an impression of hypertension, an optic 
bleed, and chronic, severe, PTSD.

In a March 1998 VA clinical record, C.D. discussed the 
veteran's symptomatology, and concluded that he had severe 
industrial impairment and would be unable to work at any 
regular day-to-day job.  In a June 1998 letter, C.D. assigned 
a Global Assessment of Functioning (GAF) score of 41. 

In a report of a June 1998 VA psychiatric examination, the 
examiner noted that the veteran continued to describe 
nightmares about war, bodies, and blood, and that he only 
slept about three hours each night.  The veteran also 
reported panic attacks approximately every other day, with 
shortness of breath and tachycardia, and an intolerance to 
crowds.  He described suicidal thoughts but reported that he 
had never tried to kill himself.  He also reported that he 
was unable to work and, since he had no real hobbies, spent 
his days sitting on his porch.  On mental status examination, 
the veteran was found to be alert, oriented, and cooperative, 
with fair eye contact and a mildly sad expression.  His 
speech rate and rhythm were regular and thought processes 
were goal-directed though somewhat slowed.  There was no 
evidence of delusions or current hallucinations, and no 
psychomotor agitation or retardation. Affect was found to be 
slightly depressed.  The examiner noted Axis I diagnoses of 
PTSD and "rule out" malingering.  The examiner noted that 
she had reviewed the claims file.  She concluded that the 
veteran had symptoms of PTSD but explained she included a 
diagnosis of "rule out" malingering because of a concern 
that he was trying to present himself as being worse than he 
actually was.  She assigned a GAF score of 51, which she 
indicated meant moderate symptoms, including occasional panic 
attacks and having few friends, and that flexibility, 
reliability, efficiency, and social adaptability were all 
moderately impaired.  The psychiatrist determined that the 
veteran "certainly may be unemployable[,] given his age and 
other factors, however, I would not agree with [C.D.] that he 
is unemployable solely due to his [PTSD] . . . ."

In November 1998, the veteran was examined by a board of two 
psychiatrists.  On mental status examination, it was 
determined that he was oriented, that he denied 
hallucinations, and that he did not seem depressed.  The 
examiners concluded that he handled the interaction of the 
interview quite well.  They noted an Axis I diagnosis of 
PTSD.  The examiners noted that, in addition to the 
interview, they reviewed the veteran's chart.  They 
determined that he had some problems with social functioning, 
and was not comfortable around a lot of people, but that he 
had close relationships with some friends and with his wife.  
The examiners assigned a GAF score of 55, and noted that, 
"[w]e feel employability at his age of 79 is not really an 
issue, especially with some of the other physical problems 
that he has."

In a March 1999 note, C.D. reiterated his belief that the 
veteran was severely disabled and unemployable due to his 
service-connected PTSD.  He concluded with: "PLEASE HELP 
THIS DESERVING VETERAN."  (Upper case in original.)

In a March 1999 rating decision, the RO denied entitlement to 
a TDIU.  The veteran subsequently perfected an appeal of that 
issue.

In an April 1999 outpatient treatment record, a VA 
psychiatrist, Dr. E., noted that the veteran reported feeling 
the same or worse since his previous visit. He had had more 
nightmares and his sleep was poor.  He described his mood as 
irritable, frustrated, and depressed.  Dr. E. found that the 
veteran was anxious and tense, with underlying anger and 
frustration, and that his affect was restricted.  The 
assessment was chronic, severe, PTSD with dysthymic disorder 
secondary thereto.  The psychiatrist assigned a GAF score of 
52, with the highest score during the preceding year noted as 
being 65.  The psychiatrist explained that the veteran could 
function fairly well in a limited range of activities.  Dr. 
E. noted that he could keep his appointments, present himself 
well, help around the house with chores and cooking, and help 
care for his wife.  Dr. E. concluded, however, that, outside 
of those limited activities, he was completely disabled.  The 
psychiatrist noted that he could not see out of his left eye, 
had limitation of strength and motion relative to his chest 
and shoulders, and that he would be mentally and emotionally 
unable to tolerate the demands of employment.  It was Dr. 
E.'s opinion that the veteran was totally and permanently 
disabled, mentally and physically, and unemployable.

In a December 1999 record, Dr. E. determined that the veteran 
was "completely, totally, and permanently disabled from his 
Anxiety Disorder, in my professional opinion."  The 
physician assigned a GAF score of 48, with the higher over 
the past year being noted as 65.

In an October 2000 follow-up report, Dr. E. assigned a GAF 
score of 48.  The psychiatrist determined that the veteran 
was "[c]ompletely, totally, and permanently disabled from 
his SC Anxiety Disorder, in my professional opinion."

In January 2001, the Board granted an increased evaluation, 
70 percent, for PTSD.  In essence, we concluded that the 
criteria for a 70 percent evaluation had been met under both 
the old and revised versions of the rating criteria.  The 
Board also concluded, however, that the preponderance of the 
evidence was against the assignment of a 100 percent 
evaluation for PTSD, and against the grant of a TDIU.  The 
veteran subsequently appealed that decision to the Court.

While this case was pending at the Court, the veteran's 
representative and the VA Office of the General Counsel filed 
a joint motion to vacate that portion of the Board's January 
2001 decision which had denied entitlement to a rating in 
excess of 70 percent for PTSD and entitlement to a TDIU, and 
to remand those issues for readjudication.  The joint motion 
states that the Board erred in relying on the opinions of the 
two VA psychiatrists who examined the veteran in November 
1998, for finding that his psychiatric disability did not 
prevent him from maintaining employment.  The joint motion 
indicates that these psychiatrists in fact specifically 
avoided commenting on this question because they believed 
that he would nevertheless be unable to work due to his age.  
It was also noted that it was unclear whether or not these 
psychiatrists had reviewed the veteran's claims folder.  The 
joint motion also states that the Board had failed to provide 
adequate reasons and bases for rejecting the opinion of Dr. 
E., who noted in several statements that the veteran was 
unable to work solely due to his psychiatric disorder. 

In a February 2002 Order, the Court granted that motion, 
vacated the specified portions of the Board's January 2001 
decision, and remanded the veteran's claims to the Board for 
compliance with directives that were specified in the joint 
motion. 

In May 2002, an additional letter from Dr. E. was forwarded 
directly to the Board by the veteran.  In this letter, the 
psychiatrist restated his belief that the veteran was 
completely and totally disabled due to his PTSD/anxiety 
disorder.  The psychiatrist also assigned a GAF score of 47.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of informational 
correspondence, the Statement of the Case (SOC), and the 
supplemental SOC's provided by the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Furthermore, the RO provided the veteran with several VA 
examinations, and the veteran has submitted several 
statements from medical care providers on his own behalf.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased rating - PTSD

In the January 2001 decision, the Board awarded a 70 percent 
disability rating for the veteran's PTSD.  As the Court only 
vacated only that portion of the Board decision which denied 
entitlement to a rating in excess of 70 percent, the Board 
believes that our decision to grant a 70 percent evaluation 
still stands.  The veteran essentially contends that a 100 
percent disability rating is warranted for his PTSD, because 
he is unable to retain employment due to the severity of his 
symptoms.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule was amended with regard to rating 
mental disorders, including PTSD.  61 Fed. Reg. 52,695 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas, supra; see also VAOPGCPREC 3-
2000.

The Board notes that, in the March 1997 SSOC, the RO advised 
the veteran of the change in the rating criteria.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

Before November 7, 1996, the VA Schedule for rating PTSD read 
as follows:

100% - The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70% - Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% - Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the VA Schedule read as 
follows:

100% - Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70% - Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50% - Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

Words such as "considerable" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6.  It should also be noted that use of terminology such as 
"moderate" and "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF score of 41 to 50 is defined as serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  A score of 51 to 60 is defined as 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF of 61 to 70 is 
defined as some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships. 

Under the old regulation, the finding of only one of the 
criteria listed for a total rating in Diagnostic Code 9411 
may be sufficient to support the assignment of that rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Accordingly, 
the Board has considered whether the veteran would be 
entitled to a 100 percent evaluation based upon a 
demonstrated inability to maintain employment.

In our January 2001 decision, the Board acknowledged that 
numerous statements had been submitted from the veteran's 
treating psychologist, C.D., in which the psychologist 
asserted that the veteran's psychiatric disorder was of such 
severity as to prevent him from maintaining employment.  
However, the Board found this opinion to be of less probative 
value than the opinion of the VA psychiatrist who had 
examined the veteran in June 1998, who concluded that the 
veteran's psychiatric disability was not of such severity as 
to prevent him from maintaining employment.  The Board found 
the June 1998 opinion to be consistent with those of the two 
VA psychiatrists that examined the veteran in November 1998, 
who the Board believed had insinuated that the veteran was 
unable to work due primarily to his age and various physical 
disabilities.  The Board has considered the opinion of 
another VA psychiatrist, Dr. E., who concluded in several 
statements, such as one submitted in April 1999, that the 
veteran was totally disabled.  However, we noted that this 
psychiatrist appeared to find that he was disabled due to 
both physical and mental disabilities in some of his 
statements.  In light of this record, the Board concluded 
that the preponderance of the evidence is against finding 
that the veteran was unable to maintain employment.

As discussed in detail above, the joint motion states that 
the Board erred in relying on the opinions of the two VA 
psychiatrists who examined the veteran in November 1998, 
because these psychiatrists failed to specifically answer the 
question of whether the veteran would be unable to work due 
solely his PTSD.  The joint motion asserts that these 
psychiatrists instead specifically avoided commenting on this 
question because he would nevertheless be unable to work due 
to his age.  It was also noted that it was unclear whether or 
not these psychiatrist had reviewed the veteran's claims 
folder.  Furthermore, the joint motion also states that the 
Board failed to provide adequate reasons and bases for 
rejecting the opinion of Dr. E., who noted in several 
statements that the veteran was unable to work solely due to 
his psychiatric disorder.  In particular, the joint motion 
cited to the December 1999 statement, in which Dr. E. 
determined that the veteran was "completely, totally, and 
permanently disabled from his Anxiety Disorder, in my 
professional opinion."  

The Board notes in passing that, since this case was remanded 
by the Court, the veteran has submitted an additional letter 
from Dr. E., in which the psychiatrist reiterated his belief 
that the veteran was completely and totally disabled due to 
his PTSD/anxiety disorder.

Having reviewed the complete record, including the recent 
letter submitted from Dr. E., and after considering the 
various points raised in the joint motion, the Board believes 
that there is an approximate balance of positive and negative 
weight of record regarding the issue of whether the veteran 
is unable to retain employment due to his service-connected 
psychiatric disability.  Although, as explained in the joint 
motion, the two psychiatrists who examined the veteran in 
November 1998 failed to specifically address this question, 
it appears that the June 1998 VA psychiatrist did 
specifically determine that the veteran was not unable to 
work due solely to his PTSD/anxiety disorder.  That opinion 
appears to have been based on a thorough evaluation of the 
veteran, and the Board believes it to be of probative value.  
However, as discussed above, it appears that another VA 
psychiatrist, Dr. E., has reached the opposite conclusion, in 
that he found that the veteran was totally disabled due 
solely to his psychiatric disorder.  Although it is unclear 
whether that physician has ever thoroughly reviewed the 
veteran's claims folder, it appears that Dr. E. is 
knowledgeable as to the veteran's medical history and that 
his opinion was based upon numerous, thorough examinations.  
Furthermore, Dr. E.'s opinion is consistent with that of 
C.D., the psychologist who has evaluated the veteran on 
numerous occasions and repeatedly asserted that he was unable 
to maintain employment due to his PTSD/anxiety disorder.  
Therefore, in light of this record, the Board finds that the 
evidence is in relative equipoise regarding the issue of 
whether the veteran is unable to maintain employment due to 
his service-connected psychiatric disability.  

The Board has, of course, considered seeking further 
development in this case.  In particular, we have considered 
obtaining an additional medical opinion to further address 
the question of whether the veteran is unable to maintain 
employment due to his service-connected psychiatric disorder.  
As noted above, the joint motion notes that the Board is free 
to take such action if deemed necessary.  However, given the 
ample development that has already taken place in this case, 
and the numerous expert medical opinions that have already 
been obtained, the Board believes that merely obtaining one 
more such opinion is unlikely to resolve this question with 
any greater degree of certainty than has already been 
accomplished.  Instead, we believe that such action would 
only needlessly delay adjudication of this 83-year-old 
veteran's claim.  The Court has held that such delays are to 
be avoided.  See Winters, Soyin, Sabonis, supra.

Therefore, in summary, the Board concludes that there is an 
approximate balance of positive and negative weight regarding 
whether or the veteran is demonstrably unable to retain 
employment.  Accordingly, having resolved reasonable doubt in 
favor of the veteran, the Board finds that the criteria for a 
100 percent evaluation under the old schedular criteria is 
met.  Thus, the benefit sought on appeal is grant.



C.  TDIU

For the reasons and bases set forth above, a 100 percent 
schedular evaluation has hereby been granted for the 
veteran's service-connected PTSD.  Pursuant to 38 C.F.R. 
§ 4.16(a), a TDIU rating is not for consideration when a 
veteran is rated at a schedular total rating; thus, the Board 
that this latter issue is now moot.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The veteran's claim of entitlement to a TDIU rating, based 
upon his service-connected PTSD, is dismissed as moot.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

